MANAGEMENT SERVICES AGREEMENT
 
This Management Services Agreement (this “Agreement”) dated as of September 30,
2007, by and between Energtek Inc., a company duly registered in the State of
Nevada, USA with its address at 26 East Hawthorne Avenue, Valley Stream, NY
11580, USA (the "Company") and EuroSpark S.A., a Belgian corporation with
address at Avenue Louise 109, Brussels 1050 Belgium (the “Provider”; the Company
and the Provider collectively the “Parties”).
 
WHEREAS Mr. Lev Zaidenberg (the “Manager”) has been elected President of the
Company;
 
WHEREAS The Manager had been during several years administrateur delegue of the
Provider and provides to the Provider services on a continuous basis; and
 
WHEREAS The Provider is willing to provide the services of the Manager in
accordance with the terms set forth herein and the Company desires to receive
these services on an ongoing basis; and
 
WHEREAS The Parties wish to set the terms and obligations of the Parties in this
Agreement
 
NOW, THEREFORE, in consideration of the promises and respective covenants and
agreements of the Parties herein contained, and intending to be legally bound,
the Parties hereto agree as follows:
 

1.
Engagement.   The Company hereby engages Provider, and Provider hereby accept
such engagement, according to the terms and conditions set forth in this
Agreement.

 

2.
Position and Duties.

 

2.1.
The Provider shall provide the Management Services (as defined in this clause)
to the Company only through the Manager in person.

 

2.2.
During the Term (as defined in Section 3 herein), the Manager will keep his
position as President of the Company and his other positions in the Companies'
subsidiaries,

 

2.3.
The Provider shall cause the Manager to devote such time as required to fulfill
his undertakings and provide the Management Services in accordance with this
Agreement, provided, however, that the Manager shall not be required to devote
more than two-thirds (2/3) of his business time to the performance of the
Management Services.

 

2.4.
The Provider and the Manager agree that the Manager shall perform operational
and financial management of the Company and such other reasonable duties,
consistent with his position, as may be assigned to him from time to time by the
Board of Directors (the “Board”) of the Company (the “Management Services”). The
Manager shall be subordinate to and report to the Board and

 

 
Page 1

--------------------------------------------------------------------------------

 

shall be given such authority as is appropriate to carry out the Management
Services described herein.
 

2.5.
Manager shall be entitled to thirty (30) days of vacation during each Term or
Extended Period (as such terms are defined below).

 
3.
Term of Agreement. Subject to the provisions of Section 8 of this Agreement, the
period of engagement commences on September 1, 2007 (the “Effective Date”) and
ends the first anniversary thereof (the “Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, that commencing with
such first anniversary and on each subsequent anniversary (each an “Extension
Date”), the Term shall be automatically extended for an additional one-year
period (the “Extended Period”), unless the Company or Provider provides written
notice to the other party, at least 90 days prior to Term or the next Extension
Date (the “Notice Period”), that the Term shall not be so extended. All the
terms and conditions of this Agreement shall apply to any Extended Period,
unless agreed otherwise by the Parties.

 

4.
Consideration and Scale of Services.  In consideration for the Management
Services to be provided in accordance with this Agreement, the Company shall pay
the Provider, the consideration as detailed herein ("the Consideration"):

 

4.1.
A monthly payment of Six Thousand Six Hundred and 00/100 Euros (€ 6,600.00) paid
to the Provider on or before the last day of each month, provided, however, that
the Company shall withhold any amounts, which it is obligated to withhold under
any tax or other applicable law.

 

4.2.
The Provider and/or the Manager shall be entitled to equity based stock options
or equity allocations and/or additional bonuses according to the Company's plans
and decisions to be adopted from time to time, commensurate with the Manager’s
position and the work performed.

 

4.3.
The Company will promptly reimburse the Manager and/or the Provider for any and
all reasonable direct expenses incurred by the Manager and/or the Provider on
behalf of the Company and/or in connection with the performance of the
Management Services, subject to the policy of reporting and approval to be
agreed upon by the Parties.

 

5.
Relationship between the Parties (Independent Contractor; No Employer-Employee
Relationship).  It is agreed upon and declared that the Manager and the Provider
are providing the Management Services as independent contractors, and there
shall not be any employee-employer relationship between the Company on one hand
and the Manager and/or the Provider on the other hand.

 
 
Page 2

--------------------------------------------------------------------------------

 
 

6.
Termination of Agreement.  The Provider and Manager’s employment hereunder may
be terminated as follows:

 

6.1.
This Agreement shall terminate in accordance with the provisions of Section 3;

 

6.2.
At any time, each Party can terminate this Agreement without cause upon 180 days
prior written notice to the other Party;

 

6.3.
At any time this Agreement may be terminated by the Company for cause as defined
in clause 6.5 below.

 

6.4.
At any time this Agreement may be terminated by the Provider for cause as
defined in clause 6.5 below.

 

6.5.
 

 

6.5.1.
The term "cause" in the event of termination of the Manager's engagement by the
Company means (i) any breach of Sections 10 of this Agreement by the Manager
which has a material adverse effect on the Company and which is not or cannot be
cured within thirty (30) days after notice from the Board of Managers of the
Company thereof; (ii) commission of any act of fraud, embezzlement or dishonesty
by the Manager that is materially and demonstrably injurious to the Company;
(iii) any other intentional misconduct by the Manager adversely affecting the
business or affairs of the Company in a material manner. The term "intentional
misconduct by the Manager adversely affecting the business or affairs of the
Company" shall mean such misconduct that is detrimental to the business or the
reputation of the Company as it is perceived both by the general public and the
natural gas industry.

 

6.5.2.
The term "cause" in the event of termination of the Manager's engagement by the
Provider means (i) the change in job responsibilities of the Manager resulting
in a reduction or constraint of the position, responsibilities or compensation
of the Manager , which demotion is caused by something other than would be cause
for termination of the Manager's engagement by the Company for cause (ii) any
breach of Sections 2 or 4 of this Agreement by the Company and which is not or
cannot be cured within thirty (30) days after notice from the Provider;

 

6.6.
In the event Manager is unable to perform the Management Services for a period
of greater than 15 working days;

 

6.7.
Notwithstanding anything herein to the contrary, each Party shall be entitled to
terminate this Agreement by 30 day written notice to cure, in any of the
following events:

 

6.7.1.
A material breach of this Agreement that has not been cured within the said 30
day period.

 

 
Page 3

--------------------------------------------------------------------------------

 


6.7.2.
Upon the filing of a petition for bankruptcy, insolvency or a similar action not
discharged within 60 days.

 

7.
Cooperation after Termination. Following termination of the Agreement, upon
request of the Company, the Provider and Manager shall reasonably cooperate with
the Company in all matters relating to the winding up of pending work on behalf
of the Company and the orderly transfer of work to other employees of the
Company. The Manager and Provider shall also reasonably cooperate in the defense
of any action brought by any third party against the Company that relates in any
way to the Provider and/or Manager’s acts or omissions while employed by the
Company.

 
8.
Company Policies.

 

8.1.
Provider and Manager understand that the provisions of any employee handbooks,
personnel manuals and any and all other written statements of or regarding
personnel policies, practices or procedures that are or may be issued by the
Company or any official or department thereof from time to time (the “Company
Policies”) do not and shall not constitute a contract of employment and do not
and shall not create any vested rights; that any such provisions may be changed,
revised, modified, suspended, canceled, or eliminated by the Company at any
time, in its sole discretion, with or without notice; and that such provisions
constitute guidelines only and may be disregarded either in individual or
company-wide situations when, in the sole opinion and judgment of the Company,
circumstances so require.

 

8.2.
Provider and Manager shall comply with all applicable Company Policies, which
may be in effect from time to time during the term of this Agreement.
Notwithstanding the foregoing, in the event of a conflict between any such
Company Policies and the terms of this Agreement, the terms of this Agreement
shall govern. If a provision in any policy conflicts with this Agreement, the
terms of this Agreement shall prevail.

 
9.
Creations and Ideas.

 

9.1.
The Provider and Manager will maintain current and adequate written records on
the development of, and disclose to the Company all Creations (as herein
defined). The Provider and Manager have attached hereto, as Exhibit A, a list
describing all Creations which were made by the Provider and Manager prior to
his engagement with the Company (collectively referred to as “Prior
Inventions”), which belong to the Provider and/or Manager, which relate to the
Company’s proposed business, products or research and development, and which are
not assigned to the Company hereunder or were not assigned to the Company
before; or, if no such list is attached, the Provider and Manager represent that
there are no such Prior Inventions. The above mentioned Exhibit A addresses the
Company's activities in the field of Natural Gas Transportation, Natural Gas
vehicles and Natural Gas Storage. Should the Company enter new fields of
activities, business, products and/or research and development the Company will
ask the Manager and the Provider to supply an additional list of Prior
Inventions in the relevant new area.. If in the course of the Manager’s
employment with the Company, the Manager incorporates into a Company product,
process or

 

 
Page 4

--------------------------------------------------------------------------------

 

machine a Prior Invention owned by the Provider and/or Manager or in which the
Provider and/or Manager have an interest, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license to make, have made, modify, use and sell such Prior Invention as part of
or in connection with such product, process or machine. For purposes of this
Agreement, “Creations” shall mean all ideas, potential marketing and sales
relationships, inventions, experiments, copyrightable expression, research,
plans for products or services, marketing plans, reports, strategies, processes,
computer software (including, without limitation, source code), computer
programs, original works of authorship, characters, know-how, trade secrets,
information, data, developments, discoveries, improvements, modifications,
technology, algorithms, database schema, designs, and drawings, whether or not
subject to patent or copyright protection, made, conceived, expressed,
developed, or actually or constructively reduced to practice by the Provider
and/or Manager solely or jointly with others prior to the Agreement with the
Company or during the Agreement, which refer to, are suggested by, or result
from any work which (i) the Provider and/or Manager have performed prior to the
Term of this Agreement, (ii) the Provider and/or Manager may perform during the
Agreement, or (iii) from any information obtained from the Company or any
affiliate of the Company.
 

9.2.
Except as set forth above, the Creations shall be the exclusive property of the
Company, and the Provider and Manager acknowledge that all of said Creations
shall be considered as “work made for hire” as that term is defined in the
United States Copyright Act (17 USCA, Section 101) belonging to the Company. To
the extent that any such Creations, under applicable law, may not be considered
work made for hire by the Provider and/or Manager for the Company, the Provider
and Manager hereby agree to assign and, upon its creation, automatically and
irrevocably assigns to the Company, without any further consideration, all
right, title and interest in and to such materials, including, without
limitation, any copyright, other intellectual property rights, moral rights, all
contract and licensing rights, and all claims and causes of action of any kind
with respect to such materials. The Company shall have the exclusive right to
use the Creations, whether original or derivative, for all purposes without
additional compensation to the Manager or Provider. The Provider and Manager
will assist the Company in every proper way to perfect the Company’s rights in
the Creations and to protect the Creations throughout the world, including,
without limitation, executing in favor of the Company or any designee(s) of the
Company patent, copyright, and other applications and assignments relating to
the Creations.

 

9.3.
Should the Company be unable to secure the Provider and/or Manager’s signature
on any document necessary to apply for, prosecute, obtain, or enforce any
patent, copyright, or other right or protection relating to any Creation,
whether due to the Manager’s mental or physical incapacity or any other cause,
Provider and Manager hereby irrevocably designate and appoint the Company and
each of its duly authorized officers and agents as the Provider and Manager’s
agent and attorney in fact, to act for and in the Manager’s behalf and stead and
to execute and file any such document, and to do all other lawfully permitted
acts to

 

 
Page 5

--------------------------------------------------------------------------------

 

further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections with the same force and effect as if executed and
delivered by the Provider and/or Manager. The Company will use these faculties
only upon duly applying a care analysis of the Creation, properly documented, in
order to ensure that it will not register rights that may pertain to the
Provider or the Manager. The use of the faculties as per this clause will be
used by the Company only upon approval of the CEO and the Board of Directors.
 

9.4.
The Provider and Manager agree that they will not, during the Term or in any
Extended Period, improperly use or disclose any proprietary information or trade
secrets of any former company or other person or entity and that the Manager
will not bring onto the premises of the Company any unpublished document or
proprietary information that belongs to any such company, person or entity
unless consented to in writing by such previous company, person or entity.

 
10.
Non-Competition; Non-Solicitation; Confidentiality. 

 

10.1.
Non-Competition. The Provider and Manager agree that during the Term, in each
Extended Period and for a period of one (1) year immediately following such
termination, Provider and Manager will not engage, directly or indirectly,
either as principal, agent, consultant, proprietor, creditor, stockholder,
director, officer or employee, or participate in the ownership, management,
operation or control of any business which directly or indirectly competes with
the business of the Company. The term "indirectly" will be applied under a
constraining interpretation, applying to the specific market in which the
company operates, without addressing other alternative energies (like solar
energy, wind energy, bio-fuels, etc,). The Provider and Manager acknowledge and
agree that the current market for the Company's business extends throughout the
world and that it is therefore reasonable to prohibit the Provider and Manager
from competing with the Company anywhere in such territory. This Section shall
not apply to the Provider and/or Manager’s ownership of less than ten percent
(10%) of the capital stock of a company having a class of capital stock which is
traded on any national stock exchange or on the over-the-counter market. This
Section shall not apply to the activities of MoreGasTech SARL (formerly Societe
Holding Peters SARL) in France, Belgium and Germany.

 

10.2.
Non-Solicitation. During the Term and for the period of two (2) years
thereafter, the Provider and Manager agree that they will not, directly or
indirectly, (i) solicit, divert or recruit or encourage any of the employees of
the Company, or any person who was an employee of the Company during the Term
and each Extended Period, to leave the employ of the Company or terminate or
alter their contractual relationship in a way that is adverse to the Company's
interests, (ii) solicit or divert business from the Company, or assist any
person or entity in doing so or attempting to do so or (iii) cause or seek to
cause any person or entity to refrain from dealing or doing business with the
Company or assist any person or entity in doing so or attempting to do so.

 

10.3.
Confidential and Proprietary Information.

 

10.3.1.
The Provider and Manager will not disclose or use, at any time either

 

 
Page 6

--------------------------------------------------------------------------------

 

during or after the Term of this Agreement, any Extended Period, and for a three
(3) year period following termination of this Agreement, except in the context
of the duties of the Manager or at the request of the Company or an affiliate of
the Company, any Confidential and Proprietary Information (as herein defined)
except to the extent disclosure is or may be required by a statute, by a court
of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided, however, that the Provider and/or Manager
shall give the Company notice of any such request or demand for such information
upon receipt of same and the Provider and Manager shall reasonably cooperate
with the Company in any application the Company may make seeking a protective
order barring disclosure by the Provider and/or Manager. The Provider and
Manager each acknowledge that the Confidential and Proprietary Information
constitutes a unique and valuable asset of the Company and each affiliate of the
Company, and that any disclosure or other use of the Confidential and
Proprietary Information other than for the sole benefit of the Company or the
affiliates of the Company could cause irreparable harm to the Company or the
affiliates of the Company, as the case may be. “Confidential and Proprietary
Information” shall mean all of the Company’s (or any affiliate or subsidiary’s)
proprietary information, technical data, trade secrets, and know-how, including,
without limitation, schematics, research, product plans, customer lists,
information and plans about costs, profits, markets and sales, software,
developments, development tools, inventions, discoveries, processes, ideas,
formulas, algorithms, technology, designs, drawings, business strategies and
financial data and information, including but not limited to Creations, whether
or not marked as “Confidential” or “Proprietary”. “Confidential or Proprietary
Information” shall also mean any and all information received by the Company (or
any affiliate) from customers of the Company (or an affiliate) or other third
parties subject to a duty to be kept confidential.
 

10.3.2.
The Provider and Manager hereby acknowledge and agree that all personal
property, including, without limitation, Confidential and Proprietary
Information, all books, manuals, records, reports, notes, contracts, lists,
blueprints, and other documents, or materials, or copies thereof, and equipment
furnished to or prepared by the Provider and/or Manager in the course of or
incident to this Agreement, including, without limitation, records and any other
materials pertaining to Creations, belong to the Company. Immediately following
the termination of this Agreement, the Provider and Manager shall promptly
return to the Company all such materials, and certify to the Company in writing
that he has not retained any written or other tangible or electronic material
containing any Confidential and Proprietary Information or other information
pertaining to the Company or any Creation.

 
 
Page 7

--------------------------------------------------------------------------------

 
 

10.4.
Remedies.  Provider and Manager agree and acknowledge that the foregoing
restrictions and the duration and the territorial scope thereof as set forth in
this Section 10 are under all of the circumstances reasonable and necessary for
the protection of the Company and its business. In the event that the Provider
or Manager shall breach any of the provisions of Section 9 or 10, in addition to
and without limiting or waiving any other remedies available to the Company, at
law or in equity, the Company shall be entitled to immediate injunctive relief
in any court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provision of
this Agreement.

 
11.
Responsibility and Insurance

 

11.1.
The Company acknowledges that the Manager, who is already an officer of the
Company, shall provide services to the Company in such capacity. The Company
undertakes that the Manager shall be insured in a Directors and Officers
liability policy, on the same terms as are in effect for the directors and
officers of the Company, in amounts customary in the industry in which the
Company operates, and that all payments required to be paid for such policy are
paid.

 

11.2.
The Provider shall not bear any responsibility regarding the actions of the
Manager, as he shall be an office holder of the Company and shall have a direct
duty to the Company.

 

12.
Taxes.  The Parties shall each be responsible for and shall bear their
respective taxes and other compulsory payments as required by applicable law. It
is understood and agreed that the Company shall not bear any tax, applicable to
the Provider and/or Manager, including, but not limited to, income tax, social
security and health tax.

 
13.
General Provisions.

 

13.1.
Governing Law. This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of New York, without regard to conflict of
law rules applied in such State. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.

 

13.2.
Severability; Amendment.  The provisions of this Agreement are contractual, not
mere recitals, and shall be construed severably such that, should any part, term
or provision of this Agreement be declared or be determined by any court to be
illegal or invalid, the validity of the remaining parts, terms or provisions,
shall not be affected thereby and said illegal or invalid part, term or
provision shall be modified by the court so as to be legal or, if not reasonably
feasible, shall be deleted. This Agreement sets forth the entire agreement
concerning the subject matter herein, and may not be modified except by a signed
writing by the Parties or the duly authorized representatives of the Parties.

 

13.3.
Reliance Upon Counsel.  Each of the Parties hereto acknowledges and agrees that
(a) such Party has not relied on any representations, promises, or agreements of
any kind made to him or it in connection with their decision to enter into and
accept the Agreement except for those set forth herein; (b) such Party has been
advised to consult an attorney before signing this Agreement, and that such
Party has had the opportunity to consult with an attorney; (c) such Party does
not feel that he or it is being coerced to sign this Agreement or that his or
its signing would for any reason not be voluntary; and (d) such Party has
thoroughly reviewed and understands the effects of this Agreement before signing
it.

 
 
Page 8

--------------------------------------------------------------------------------

 
 

13.4.
Binding Effect.  This Agreement shall be binding upon each of Parties hereto and
their respective partners, officers, directors, stockholders, employees, agents,
representatives, personal representatives, heirs, assigns, successors and
affiliates, and shall inure to the benefit of the other Parties hereto.

 

13.5.
Authority.  The undersigned representative for each Party certifies that he or
it is fully authorized by the Party whom he or it represents to enter into the
terms and conditions of this Agreement and to commit fully and bind such Party
according to the provisions hereof, including, but not limited, to Provider’s
authority and to bind Manager to the performance of the Management Services as
set forth herein.

 

13.6.
No Waiver.  Failure of a Party to enforce a right under this Agreement shall not
act as a waiver of that right or the ability to later assert that right relative
to the particular situation involved.

 

13.7.
Counterparts.  This Agreement may be signed in any number of counterparts
including by facsimile, each of which shall be an original, but all of which
together shall constitute one instrument, and shall be binding and effective
immediately upon the execution by all Parties of one or more counterparts.

 

13.8.
Construction and Joint Preparation.  This Agreement shall be construed together
to effectuate the mutual intent of the Parties. The Parties and their counsel
have cooperated in the drafting and preparation of this Agreement, and this
Agreement therefore shall not be construed against any Party by virtue of its
role as the drafter thereof. No drafts of this Agreement shall be offered by any
Party, nor shall any draft be admissible in any proceeding, to explain or
construe this Agreement. The headings contained in this Agreement are intended
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.     

 

13.9.
Entire Agreement.  This Agreement constitutes and contains the entire
understanding and agreement of the Parties respecting the subject matter hereof
and supersedes any and all other prior and contemporaneous negotiations,
correspondence, understandings and agreements between the Parties, whether oral
or written, regarding such subject matter.  No agreements altering or
supplementing the terms hereof may be made except by means of a written document
signed by the duly authorized representatives of the Parties.

 

13.10.
Further Assurances.  Each party will cooperate, take such further reasonable
action and execute and deliver such further documents as may be reasonably
requested by any of the parties in order to effectuate the intent and purposes
of this Agreement and the parties.

 

13.11.
Survival.  Sections 7, 9, 10, 11, 12 and 13 shall survive the termination of
this Agreement.

 
 
Page 9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement on
the day and year first written above.
 
EUROSPARK S.A.
 
 
By:  /s/ Yochanan Yuval

--------------------------------------------------------------------------------

Name:  Yochanan Yuval
Title: Director
 
 
ENERGTEK INC.
 
 
By:  /s/ Doron Uziel

--------------------------------------------------------------------------------

Name: Doron Uziel
Title: Chief Executive Officer
 
Agrees to the terms of the Agreement relevant to his performance and
obligations:
 
 
/s/ Lev Zaidenberg

--------------------------------------------------------------------------------

LEV ZAIDENBERG
 
 
 
Page 10

--------------------------------------------------------------------------------

 
 